Case 1:16-cv-00430-CBA-ST Document 98 Filed 02/23/21 Page 1 of 9 PageID #: 1552




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X

 SAMUEL HOY BLACK and BERNARD BLACK, as trustees
                      Plaintiffs,
                                             16-CV-430 (CBA) (ST)

                  -against-

 CHERIE WRIGLEY, ESAUN G. PINTO, SR., and
 CPI INVESTIGATIONS INC.
          Defendants.
 -----------------------------------------------------------------X

              PLAINTIFFS’ RULE 56.1 STATEMENT OF ADDITIONAL FACTS,
                            NOT IN MATERIAL DISPUTE

         Plaintiffs Samuel Black and Bernard Black, as trustees of the Supplemental Needs Trust

for the Benefit of Joanne Black (SNT) submit the following Statement of Additional Facts that are

not in material dispute, in support of their opposition to Defendants’ motion for Summary

Judgment. This statement is submitted pursuant to F.R.C.P 56 and Local Rule 56.1. Defined terms

are consistent with those used or defined in the Declaration of Bernard Black, submitted herewith.

Plaintiffs request leave of court, for more readable presentation of material in table form, to file

the remainder of this statement using 10 point font.
  Case 1:16-cv-00430-CBA-ST Document 98 Filed 02/23/21 Page 2 of 9 PageID #: 1553




No. Factual Assertion                                                                          Support
1 All of Pinto’s bills for services related to Joanne list the “client” as “Cherie Wrigley”    Fantone Decl. Exh. D (Pinto
                                                                                               bills)
2 Wrigley hired Pinto on or around April 2013 to provide services to Wrigley for “subject” Fantone Decl. Exh. D (Pinto
   “Joanne Black”.                                                                             bills)
3 Wrigley paid Pinto a total of $45,000 for his services during the period from April          Black Decl. ¶¶ 61-62 and
   through July 2013, and then sought reimbursement from Bernard Black, to be paid from Exhs. H (Estate of Renata
   Joanne’s funds.                                                                             Black checking account
                                                                                               statements); I (summary of
                                                                                               payments to Pinto and
                                                                                               Wrigley); Fantone Decl. Exh.
                                                                                               D (Pinto bills)
4 More specifically, Wrigley paid to Pinto the following amounts for his services, for         Fantone Decl. Exh. D (Pinto
   which Bernard Black then reimbursed Wrigley:                                                bills)
   Reimbursed on 2013.04.13 $10,000
   Reimbursed on 2013.04.27 $10,000
   Reimbursed on 2013.07.03 $25,000
5 Wrigley paid Pinto $2,300 for personal services during Wrigley’s July 2014 trip to New Black Decl. ¶ 53 and Exh. F
   York City to see Joanne.                                                                    (Wrigley bill for July 2014)
6 From October 2014 through at least September 2015, Wrigley paid Pinto $6,000 per             Black Decl. ¶ 55
   month for Pinto’s services to Wrigley                                                       (summarizing Wrigley
                                                                                               Affidavit in guardianship
                                                                                               proceeding)
7 Wrigley stated under oath that “I did indeed retain his [Pinto’s] services” and that “I paid Black Decl. ¶ 54 (quoting
   all disbursements related to his retention, all at my own expense.”                         from Wrigley Affidavit in
                                                                                               guardianship proceeding)
   All bills from CPI for services to Joanne were issued to Wrigley                            Black Decl. Exh. O (Pinto
                                                                                               response to request for
                                                                                               admissions, requests 32-62)
8 During the period from April 2013 through September 2014, Pinto had access to the            Fantone Decl. Exh. D (Pinto
   debit card for Joanne’s account at Chase Bank and used this debit card to make              bills); see also Def. Stmt.
   withdrawals from this account.                                                              Material Facts 77 (implicitly
                                                                                               admitting that Pinto withdrew
                                                                                               funds from Joanne’s Chase
                                                                                               account); Joanne Black Decl.
                                                                                               ¶ 11 (same); Black Decl. Exh.
                                                                                               O (Pinto response to request
                                                                                               for admissions, request 8)
9 During the period from April 2013 through September 2014, Pinto had access to the            Black Decl. ¶ 26-29, 67 and
   debit card for Joanne’s accounts at Wells Fargo Bank. He used this debit card to            Exh. K] (Wrigley email
   withdraw funds from these account. As stated in Joanne Black’s declaration, “Each           stating that Pinto has Joanne’s
   month when the SSDI checks were deposited into my account Esaun [Pinto] withdrew Wells Fargo card); Def. Stmt.
   the SSDI funds.”                                                                            Material Facts 77 (implicitly
                                                                                               admitting that Pinto withdrew
                                                                                               funds from Joanne’s Chase
                                                                                               account); Joanne Black Decl.
                                                                                               ¶ 14; Black Decl. Exh. O
                                                                                               (Pinto response to request for
                                                                                               admissions, requests 8-9).
10 During the period from April 2013 through April 2014, the Social Security                   Black Decl. Exh. D (Wells
   Administration (SSA) deposited Joanne’s SSDI payments directly to her Wells Fargo           Fargo bank statements)
   bank account.
11 During the period from May 2014 through January 2015, Pinto was Joanne’s                    Black Decl. ¶¶ 30-31; Exh. O
   representative payee for her SSDI payments. He was not authorized by Bernard, who           (Pinto response to request for
                                                                                               admissions, request 10-11)
  Case 1:16-cv-00430-CBA-ST Document 98 Filed 02/23/21 Page 3 of 9 PageID #: 1554




No. Factual Assertion                                                                        Support
    was her conservator, to become a representative payee. As representative payee, he
    received a total of $10,975 in payments from the Social Security Administration.
    As a representative payee, Pinto was required by SSA rules to place the SSDI funds in a Black Decl. ¶ 64 and Exh. J
    separate account with Joanne Black as the beneficiary.                                   (Guide for Representative
                                                                                             Payees), at 6
12 Pinto did not place the SSDI funds he received as representative payee into a separate    Black Decl. Exh. A (Pinto
    account naming Joanne as beneficiary. Instead, he has denied having any records of the Responses and Objections to
    manner in which he received SSDI funds or disbursed them.                                Plaintiffs’ Request for
                                                                                             Documents), response 12.
13 As a representative payee, Pinto was required by SSA rules to “keep[ ] records on and Black Decl. ¶ 65 and Exh. J
    report[ annually] on how you spend the benefits by completing a Representative Payee (Guide for Representative
    Report (Form SSA-623).”                                                                  Payees), at 8
14 Pinto did not keep records of how he spent Joanne’s SSDI benefits, did not report his     Black Decl. Exh. A (Pinto
    actions as representative payee to the SSA, and instead kept no records of how, if, or   Responses and Objections to
    when he disbursed the SSDI funds for Joanne’s benefit.                                   Plaintiffs’ Request for
                                                                                             Documents), Response 12.
15 After Pinto ceased to be Joanne’s representative payee, starting, Pinto was required by Black Decl. Exh. J (Guide for
    SSA rules to return to SSA any funds that he had not already spent for Joanne’s benefit. Representative Payees), at 12
16 Pinto did not do so, and instead kept no records of how, if, or when he disbursed the     Black Decl. Exh. A (Pinto
    SSDI funds for Joanne’s benefit.                                                         Responses and Objections to
                                                                                             Plaintiffs’ Request for
                                                                                             Documents), Responses 11,
                                                                                             12.
17 Over the period from April 15, 2013 through September 30, 2014, Pinto used the debit Black Decl. Exh. C (Chase
    card for Joanne’s checking account at Chase Bank to withdraw a total of $52,003. This bank statements)
    amount is net of Chase’s reversal, at Bernard’s request, of fees charged by non-Chase
    ATMs.
18 During April 2013, Pinto withdrew the following amounts, on the following days, from Black Decl. Exh. C (Chase
    Joanne’s checking account at Chase Bank:                                                 bank statements)
        On April 15, 2013, Pinto withdrew $404.50 from the Chase account.
        On April 15, 2013, Pinto withdrew $100 from the Chase account.
        On April 15, 2013, Pinto withdrew $94.24 from the Chase account.
        On April 15, 2013, Pinto withdrew $405 from the Chase account.
        On April 15, 2013, Pinto withdrew $404 from the Chase account.
        On April 16, 2013, Pinto withdrew $205.50 from the Chase account.
        On April 16, 2013, Pinto withdrew $205.50 from the Chase account.
        On April 17, 2013, Pinto withdrew $305.95 from the Chase account.
        On April 18, 2013, Pinto withdrew $504.50 from the Chase account.
        On April 19, 2013, Pinto withdrew $450 from the Chase account
        On April 22, 2013, Pinto withdrew $500 from the Chase account.
        On April 22, 2013, Pinto withdrew $500 from the Chase account.
        On April 25, 2013, Pinto withdrew $500 from the Chase account
        On April 26, 2013, Pinto withdrew $500 from the Chase account.
        On April 29, 2013, Pinto withdrew $300 from the Chase account.
        On April 29, 2013, Pinto withdrew $124 from the Chase account.
        On April 30, 2013, Pinto withdrew $450 from the Chase account.
19 During May 2013, Pinto withdrew the following amounts, on the following days, from Black Decl. Exh. C (Chase
    Joanne’s checking account at Chase Bank:                                                 bank statements)
        On May 2, 2013, Pinto withdrew $450 from the Chase account.
        On May 3, 2013, Pinto withdrew $500 from the Chase account.
        On May 6, 2013, Pinto withdrew $500 from the Chase account.
        On May 7, 2013, Pinto withdrew $500 from the Chase account.
        On May 8, 2013, Pinto withdrew $500 from the Chase account.
        On May 9, 2013, Pinto withdrew $500 from the Chase account.
  Case 1:16-cv-00430-CBA-ST Document 98 Filed 02/23/21 Page 4 of 9 PageID #: 1555




No. Factual Assertion                                                                    Support
        On May 10, 2013, Pinto withdrew $505 from the Chase account.
        On May 13, 2013, Pinto withdrew $305 from the Chase account.
        On May 13, 2013, Pinto withdrew $500 from the Chase account.
        On May 15, 2013, Pinto withdrew $203.75 from the Chase account.
        On May 16, 2013, Pinto withdrew $500 from the Chase account.
        On May 17, 2013, Pinto withdrew $500 from the Chase account.
        On May 20, 2013, Pinto withdrew $500 from the Chase account.
        On May 21, 2013, Pinto withdrew $500 from the Chase account.
        On May 23, 2013, Pinto withdrew $500 from the Chase account.
        On May 24, 2013, Pinto withdrew $500 from the Chase account.
        On May 28, 2013, Pinto withdrew $500 from the Chase account.
        On May 29, 2013, Pinto withdrew $500 from the Chase account.
20 During June 2013, while Joanne was a psychiatric inpatient, Pinto withdrew the        Black Decl. Exh. C (Chase
    following amounts, on the following days, from Joanne’s checking account at Chase    bank statements)
    Bank:
        On June 5, 2013, Pinto withdrew $500 from the Chase account.
        On June 17, 2013, Pinto withdrew $100 from the Chase account.
        On June 19, 2013, Pinto withdrew $500 from the Chase account.
        On June 20, 2013, Pinto withdrew $500 from the Chase account.
        On June 21, 2013, Pinto withdrew $500 from the Chase account.
        On June 24, 2013, Pinto withdrew $500 from the Chase account.
        On June 25, 2013, Pinto withdrew $500 from the Chase account.
        On June 28, 2013, Pinto withdrew $500 from the Chase account.
21 During July 2013, while Joanne was a psychiatric inpatient, Pinto withdrew the        Black Decl. Exh. C (Chase
    following amounts, on the following days, from Joanne’s checking account at Chase    bank statements)
    Bank:
        On July 8, 2013, Pinto withdrew $500 from the Chase account.
        On July 10, 2013, Pinto withdrew $500 from the Chase account.
        On July 15, 2013, Pinto withdrew $500 from the Chase account.
        On July 17, 2013, Pinto withdrew $200 from the Chase account.
        On July 18, 2013, Pinto withdrew $500 from the Chase account.
        On July 22, 2013, Pinto withdrew $500 from the Chase account.
22 During August 2013, while Joanne was a psychiatric inpatient, Pinto withdrew the      Black Decl. Exh. C (Chase
    following amounts, on the following days, from Joanne’s checking account at Chase    bank statements)
    Bank:
        On August 7, 2013, Pinto withdrew $500 from the Chase account.
        On August 9, 2013, Pinto withdrew $500 from the Chase account.
        On August 12, 2013, Pinto withdrew $500 from the Chase account.
        On August 15, 2013, Pinto withdrew $500 from the Chase account.
        On August 19, 2013, Pinto withdrew $203 from a non-Chase ATM.
        On August 19, 2013, Pinto withdrew $60 from the Chase account.
        On August 19, 2013, Pinto withdrew $500 from the Chase account.
        On August 29, 2013, Pinto withdrew $500 from the Chase account.
        On August 30, 2013, Pinto withdrew $500 from the Chase account.
23 During September 2013, while Joanne was a psychiatric inpatient, Pinto withdrew the   Black Decl. Exh. C (Chase
    following amounts, on the following days, from Joanne’s checking account at Chase    bank statements)
    Bank:
        On September 9, 2013, Pinto withdrew $301.50 from a non-Chase ATM.
        On September 9, 2013, Pinto withdrew $202.95 from a non-Chase ATM.
        On September 12, 2013, Pinto withdrew $500 from the Chase account.
        On September 13, 2013, Pinto withdrew $500 from the Chase account.
        On September 16, 2013, Pinto withdrew $100 from the Chase account.
        On September 23, 2013, Pinto withdrew $500 from the Chase account.
        On September 25, 2013, Pinto withdrew $100 from the Chase account.
  Case 1:16-cv-00430-CBA-ST Document 98 Filed 02/23/21 Page 5 of 9 PageID #: 1556




No. Factual Assertion                                                                 Support
        On September 26, 2013, Pinto withdrew $200.99 from a non-Chase ATM.
        On September 30, 2013, Pinto withdrew $122 from the Chase account.
        On September 30, 2013, Pinto withdrew $101.99 from a non-Chase ATM.
        On September 30, 2013, Pinto withdrew $100.99 from a non-Chase ATM.
24 During October 2013, while Joanne was a psychiatric inpatient, Pinto withdrew the  Black Decl. Exh. C (Chase
    following amounts, on the following days, from Joanne’s checking account at Chase bank statements)
    Bank:
        On October 15, 2013, Pinto withdrew $300 from the Chase account.
        On October 18, 2013, Pinto withdrew $403 from a non-Chase ATM.
        On October 18, 2013, Pinto withdrew $60 from the Chase account.
        On October 24, 2013, Pinto withdrew $500 from the Chase account.
        On October 28, 2013, Pinto withdrew $402 from a non-Chase ATM.
25 During November 2013, while Joanne was a psychiatric inpatient, Pinto withdrew the Black Decl. Exh. C (Chase
    following amounts, on the following days, from Joanne’s checking account at Chase bank statements)
    Bank:
        On November 12, 2013, Pinto withdrew $500 from the Chase account.
        On November 14, 2013, Pinto withdrew $500 from the Chase account.
        On November 26, 2013, Pinto withdrew $500 from the Chase account.
26 During December 2013, while Joanne was a psychiatric inpatient, Pinto withdrew the Black Decl. Exh. C (Chase
    following amounts, on the following days, from Joanne’s checking account at Chase bank statements)
    Bank:
        On December 2, 2013, Pinto withdrew $400 from the Chase account.
        On December 6, 2013, Pinto withdrew $500 from the Chase account.
        On December 9, 2013, Pinto withdrew $500 from the Chase account.
        On December 12, 2013, Pinto withdrew $500 from the Chase account.
        On December 16, 2013, Pinto withdrew $200 from the Chase account.
        On December 16, 2013, Pinto withdrew $101.75 from a non-Chase ATM.
        On December 24, 2013, Pinto withdrew $102.25 from a non-Chase ATM.
        On December 24, 2013, Pinto withdrew $102.25 from a non-Chase ATM.
        On December 27, 2013, Pinto withdrew $300 from the Chase account.
        On December 30, 2013, Pinto withdrew $200 from the Chase account.
        On December 31, 2013, Pinto withdrew $500 from the Chase account.
27 During January 2014, while Joanne was a psychiatric inpatient, Pinto withdrew the Black Decl. Exh. C (Chase
    following amounts, on the following days, from Joanne’s checking account at Chase bank statements)
    Bank:
        On January 2, 2014, Pinto withdrew $203 from a non-Chase ATM.
        On January 2, 2014, Pinto withdrew $203 from a non-Chase ATM.
        On January 29, 2014, Pinto withdrew $503 from a non-Chase ATM.
28 During February 2014, while Joanne was a psychiatric inpatient, Pinto withdrew the Black Decl. Exh. C (Chase
    following amounts, on the following days, from Joanne’s checking account at Chase bank statements)
    Bank:
        On February 18, 2014, Pinto withdrew $450 from the Chase account.
        On February 21, 2014, Pinto withdrew $400 from the Chase account.
        On February 21, 2014, Pinto withdrew $101.50 from a non-Chase ATM.
        On February 25, 2014, Pinto withdrew $500 from the Chase account.
        On February 28, 2014, Pinto withdrew $303 from a non-Chase ATM.
29 During March 2014, while Joanne was a psychiatric inpatient, Pinto withdrew the    Black Decl. Exh. C (Chase
    following amounts, on the following days, from Joanne’s checking account at Chase bank statements)
    Bank:
        On March 17, 2014, Pinto withdrew $101.75 from a non-Chase ATM.
        On March 17, 2014, Pinto withdrew $203 from a non-Chase ATM.
        On March 18, 2014, Pinto withdrew $500 from the Chase account.
        On March 19, 2014, Pinto withdrew $503 from a non-Chase ATM.
  Case 1:16-cv-00430-CBA-ST Document 98 Filed 02/23/21 Page 6 of 9 PageID #: 1557




No. Factual Assertion                                                                   Support
30 During April 2014, while Joanne was a psychiatric inpatient, Pinto withdrew the      Black Decl. Exh. C (Chase
    following amounts, on the following days, from Joanne’s checking account at Chase   bank statements)
    Bank:
        On April 10, 2014, Pinto withdrew $500 from the Chase account.
        On April 21, 2014, Pinto withdrew $101.50 from a non-Chase ATM.
        On April 21, 2014, Pinto withdrew $201.75 from a non-Chase ATM.
        On April 28, 2014, Pinto withdrew $201.75 from a non-Chase ATM.
31 During May 2014, while Joanne was a psychiatric inpatient, Pinto withdrew the        Black Decl. Exh. C (Chase
    following amounts, on the following days, from Joanne’s checking account at Chase   bank statements)
    Bank:
        On May 5, 2014, Pinto withdrew $500 from the Chase account.
        On May 6, 2014, Pinto withdrew $450 from the Chase account.
        On May 12, 2014, Pinto withdrew $400 from the Chase account.
        On May 12, 2014, Pinto withdrew $101.75 from a non-Chase ATM.
        On May 13, 2014, Pinto withdrew $500 from the Chase account.
        On May 15, 2014, Pinto withdrew $203 from a non-Chase ATM.
        On May 16, 2014, Pinto withdrew $500 from the Chase account.
        On May 19, 2014, Pinto withdrew $450 from the Chase account.
        On May 21, 2014, Pinto withdrew $101.75 from a non-Chase ATM.
        On May 21, 2014, Pinto withdrew $303 from a non-Chase ATM.
        On May 23, 2014, Pinto withdrew $300 from the Chase account.
        On May 27, 2014, Pinto withdrew $500 from the Chase account.
        On May 30, 2014, Pinto withdrew $500 from the Chase account.
32 During June 2014, while Joanne was a psychiatric inpatient, Pinto withdrew the       Black Decl. Exh. C (Chase
    following amounts, on the following days, from Joanne’s checking account at Chase   bank statements)
    Bank:
        On June 2, 2014, Pinto withdrew $500 from the Chase account.
        On June 5, 2014, Pinto withdrew $202 from a non-Chase ATM.
        On June 12, 2014, Pinto withdrew $102.50 from a non-Chase ATM.
        On June 18, 2014, Pinto withdrew $500 from the Chase account.
        On June 19, 2014, Pinto withdrew $500 from the Chase account.
        On June 20, 2014, Pinto withdrew $500 from the Chase account.
        On June 23, 2014, Pinto withdrew $6 from the Chase account.
        On June 24, 2014, Pinto withdrew $200 from the Chase account.
        On June 27, 2014, Pinto withdrew $200 from the Chase account.
        On June 30, 2014, Pinto withdrew $101.75 from a non-Chase ATM.
33 During July 2014, while Joanne was a psychiatric inpatient, Pinto withdrew the       Black Decl. Exh. C (Chase
    following amounts, on the following days, from Joanne’s checking account at Chase   bank statements)
    Bank:
        On July 2, 2014, Pinto withdrew $101.75 from a non-Chase ATM.
        On July 3, 2014, Pinto withdrew $300 from the Chase account.
        On July 7, 2014, Pinto withdrew $203 from a non-Chase ATM.
        On July 10, 2014, Pinto withdrew $122.50 from a non-Chase ATM.
        On July 7, 2014, Pinto withdrew $200 from the Chase account.
        On July 22, 2014, Pinto withdrew $500 from the Chase account.
34 During August 2014, while Joanne was a psychiatric inpatient, Pinto withdrew the     Black Decl. Exh. C (Chase
    following amounts, on the following days, from Joanne’s checking account at Chase   bank statements)
    Bank:
        On August 4, 2014, Pinto withdrew $102.50 from a non-Chase ATM.
        On August 11, 2014, Pinto withdrew $200 from the Chase account.
        On August 12, 2014, Pinto withdrew $100 from the Chase account.
        On August 15, 2014, Pinto withdrew $503 from a non-Chase ATM.
        On August 18, 2014, Pinto withdrew $400 from the Chase account.
        On August 18, 2014, Pinto withdrew $101.75 from a non-Chase ATM.
  Case 1:16-cv-00430-CBA-ST Document 98 Filed 02/23/21 Page 7 of 9 PageID #: 1558




No. Factual Assertion                                                                     Support
        On August 18, 2014, Pinto withdrew $60.99 from a non-Chase ATM.
35 During September 2014, while Joanne was a psychiatric inpatient, Pinto withdrew the Black Decl. Exh. C (Chase
    following amounts, on the following days, from Joanne’s checking account at Chase     bank statements)
    Bank:
        On September 2, 2014, Pinto withdrew $101.75 from a non-Chase ATM.
        On September 3, 2014, Pinto withdrew $103 from a non-Chase ATM.
        On September 4, 2014, Pinto withdrew $101.75 from a non-Chase ATM.
        On September 5, 2014, Pinto withdrew $200 from the Chase account.
        On September 8, 2014, Pinto withdrew $101.75 from the Chase account.
        On September 8, 2014, Pinto withdrew $101.50 from a non-Chase ATM.
        On September 8, 2014, Pinto withdrew $101.50 from a non-Chase ATM.
        On September 15, 2014, Pinto withdrew $101.75 from the Chase account.
        On September 16, 2014, Pinto withdrew $303 from the Chase account.
        On September 19, 2014, Pinto withdrew $101.75 from the Chase account.
        On September 22, 2014, Pinto withdrew $500 from the Chase account.
        On September 25, 2014, Pinto withdrew $500 from the Chase account.
        On September 29, 2014, Pinto withdrew $100 from the Chase account.
        On September 29, 2014, Pinto withdrew $400 from the Chase account.
36 Out of these $52,003 in withdrawals, Pinto reported on his bills, as partial payment,  Fantone Exh. D (Pinto bills)
    $12,600 in 2013 and $8,000 in 2014, for a total of $20,600.
37 In addition to withdrawing funds from Joanne’s account at Chase Bank, Pinto withdrew Black Decl. Exh. D (Wells
    funds from Joanne’s account at Wells Fargo Bank. During the period from May 2013 Fargo bank statements)
    through May 2014, Pinto withdrew a total of $14,374 from Joanne’s checking account at
    Wells Fargo Bank, including ATM fees, balance inquiry fees, and overdraft transfer
    fees.
38 During May 2013, Pinto withdrew the following amounts, on the following days, from Black Decl. Exh. D (Wells
    Joanne’s Wells Fargo checking account:                                                Fargo bank statements)
         On May 2, 2013, Pinto withdrew $950.00 from the Wells Fargo account.
         On May 3, 2013, Pinto withdrew $208.00 from the Wells Fargo account.
39 During June 2013, while Joanne was a psychiatric inpatient, Pinto withdrew the         Black Decl. Exh. D (Wells
    following amounts, on the following days, from Joanne’s Wells Fargo checking account: Fargo bank statements)
         On June 3, 2013, Pinto withdrew $104.50 from the Wells Fargo account.
         On June 3, 2013, Pinto withdrew $204.50 from the Wells Fargo account.
40 During July 2013, while Joanne was a psychiatric inpatient, Pinto withdrew the         Black Decl. Exh. D (Wells
    following amounts, on the following days, from Joanne’s Wells Fargo checking account: Fargo bank statements)
         On July 9, 2013, Pinto made a $19.08 Check Card Purchase, using the Wells Fargo
         account.
         On July 10, 2013, Pinto made a $22.06 Check Card Purchase, using the Wells Fargo
         account.
         On July 10, 2013, Pinto made a $23.55 Check Card Purchase, using the Wells Fargo
         account.
         On July 10, 2013, Pinto made a $16.09 Check Card Purchase, using the Wells Fargo
         account.
         On July 10, 2013, Pinto made a $19.07 Check Card Purchase, using the Wells Fargo
         account.
         On July 10, 2013, Pinto made a $5.75 Check Card Purchase, using the Wells Fargo
         account.
         On July 10, 2013, Pinto made a $22.06 Check Card Purchase, using the Wells Fargo
         account.
41 During August 2013, while Joanne was a psychiatric inpatient, Pinto withdrew the       Black Decl. Exh. D (Wells
    following amounts, on the following days, from Joanne’s Wells Fargo checking account: Fargo bank statements)
         On August 5, 2013, Pinto withdrew $204 from the Wells Fargo account.
         On August 7, 2013, Pinto made a $61 Check Card Purchase, paying out of the Wells
         Fargo account.
  Case 1:16-cv-00430-CBA-ST Document 98 Filed 02/23/21 Page 8 of 9 PageID #: 1559




No. Factual Assertion                                                                         Support
         On August 12, 2013, Pinto withdrew $305.50 from the Wells Fargo account.
         On August 15, 2013, Pinto withdrew $204 from the Wells Fargo account.
         On August 19, 2013, Pinto withdrew $124.50 from the Wells Fargo account.
         On August 19, 2013, Pinto withdrew $84.50 from the Wells Fargo account.
         On August 19, 2013, Pinto withdrew $205.50 from the Wells Fargo account.
         On August 26, 2013, Pinto made a $500 POS Purchase, plus overdraft fees, for a total
         debit of $512.50 from the Wells Fargo account.
         On August 27, 2013, Pinto withdrew $96.50 from the Wells Fargo account.
         On August 28, 2013, Pinto withdrew $220 from the Wells Fargo account.
         On August 29, 2013, Pinto withdrew $318 from the Wells Fargo account.
42 During September 2013, while Joanne was a psychiatric inpatient, Pinto withdrew the Black Decl. Exh. D (Wells
    following amounts, on the following days, from Joanne’s Wells Fargo checking account: Fargo bank statements)
         On September 3, 2013, Pinto withdrew $204 from the Wells Fargo account.
         On September 3, 2013, Pinto withdrew $305.50 from the Wells Fargo account.
         On September 4, 2013, Pinto withdrew $104.50 from the Wells Fargo account.
         On September 5, 2013, Pinto withdrew $305.50 from the Wells Fargo account.
         On September 6, 2013, Pinto withdrew $206.50 from the Wells Fargo account.
         On September 9, 2013, Pinto withdrew $138 from the Wells Fargo account.
         On September 10, 2013, Pinto withdrew $216.50, from the Wells Fargo account.
         On September 11, 2013, Pinto withdrew $116.50 from the Wells Fargo account.
         On September 13, 2013, Pinto withdrew $137.50 from the Wells Fargo account.
         On September 16, 2013, Pinto withdrew $220, from the Wells Fargo account.
43 During October 2013, while Joanne was a psychiatric inpatient, Pinto withdrew the          Black Decl. Exh. D (Wells
    following amounts, on the following days, from Joanne’s Wells Fargo checking account: Fargo bank statements)
         On October 3, 2013, Pinto withdrew $205.45 from the Wells Fargo account.
         On October 4, 2013, Pinto withdrew $305.50 from the Wells Fargo account.
         On October 7, 2013, Pinto withdrew $207.75 from the Wells Fargo account.
         On October 8, 2013, Pinto made a $336.62 POS Purchase, using the Wells Fargo
         account.
         On October 10, 2013, Pinto made a $190.79 POS Purchase, plus overdraft fees, for
         a total debit of $225.79 from the Wells Fargo account.
         On October 11, 2013, Pinto made a $145.07 POS Purchase, using the Wells Fargo
         account.
44 During November 2013, while Joanne was a psychiatric inpatient, Pinto withdrew the         Black Decl. Exh. D (Wells
    following amounts, on the following days, from Joanne’s Wells Fargo checking account: Fargo bank statements)
         On November 4, 2013, Pinto withdrew $104.25 from the Wells Fargo account.
         On November 4, 2013, Pinto made a $94.97 POS Purchase, using the Wells Fargo
         account.
         On November 4, 2013, Pinto withdrew $104.25 from the Wells Fargo account.
         On November 4, 2013, Pinto withdrew $204 from the Wells Fargo account.
         On November 5, 2013, Pinto withdrew $104 from the Wells Fargo account.
         On November 7, 2013, Pinto withdrew $106.50 from the Wells Fargo account.
         On November 12, 2013, Pinto made a $124.87 POS Purchase, using the Wells Fargo
         account.
         On November 14, 2013, Pinto made an $83.10 POS Purchase, using the Wells Fargo
         account.
         On November 19, 2013, Pinto withdrew $139.25 from the Wells Fargo account.
45 During December 2013, while Joanne was a psychiatric inpatient, Pinto withdrew the         Black Decl. Exh. D (Wells
    following amounts, on the following days, from Joanne’s Wells Fargo checking account: Fargo bank statements)
         On December 4, 2013, Pinto withdrew $103.49 from the Wells Fargo account.
         On December 6, 2013, Pinto withdrew $104 from the Wells Fargo account.
         On December 6, 2013, Pinto withdrew $300 from the Wells Fargo account.
         On December 9, 2013, Pinto made a $123.96 POS Purchase, using the Wells Fargo
         account.
  Case 1:16-cv-00430-CBA-ST Document 98 Filed 02/23/21 Page 9 of 9 PageID #: 1560




No. Factual Assertion                                                                       Support
         On December 9, 2013, Pinto withdrew $104 from the Wells Fargo account.
         On December 10, 2013, Pinto withdrew $305.50 from the Wells Fargo account.
         On December 11, 2013, Pinto withdrew $240.50 from the Wells Fargo account.
         On December 12, 2013, Pinto withdrew $140.50 from the Wells Fargo account.
46 During January 2014, while Joanne was a psychiatric inpatient, Pinto withdrew the        Black Decl. Exh. D (Wells
    following amounts, on the following days, from Joanne’s Wells Fargo checking account: Fargo bank statements)
         On January 21, 2014, Pinto withdrew $307.50 from the Wells Fargo account.
         On January 28, 2014, Pinto withdrew $104 from the Wells Fargo account.
         On January 29, 2014, Pinto withdrew $307.50 from the Wells Fargo account.
47 During February 2014, while Joanne was a psychiatric inpatient, Pinto withdrew the       Black Decl. Exh. D (Wells
    following amounts, on the following days, from Joanne’s Wells Fargo checking account: Fargo bank statements)
         On February 7, 2014, Pinto withdrew $105.50 from the Wells Fargo account.
         On February 10, 2014, Pinto withdrew $305.50 from the Wells Fargo account.
         On February 12, 2014, Pinto withdrew $307.50 from the Wells Fargo account.
         On February 18, 2014, Pinto withdrew $104 from the Wells Fargo account.
         On February 18, 2014, Pinto withdrew $124 from the Wells Fargo account.
         On February 18, 2014, Pinto withdrew $105.50 from the Wells Fargo account.
         On February 18, 2014, Pinto withdrew $204.25 from the Wells Fargo account.
         On February 19, 2014, Pinto withdrew $239 from the Wells Fargo account.
         On February 20, 2014, Pinto made a $52.50 Check Card Purchase, plus overdraft
         fees, for a total debit of $87.50 from the Wells Fargo account.
         On February 20, 2014, Pinto withdrew $139 from the Wells Fargo account.
48 During March 2014, while Joanne was a psychiatric inpatient, Pinto withdrew the          Black Decl. Exh. D (Wells
    following amounts, on the following days, from Joanne’s Wells Fargo checking account: Fargo bank statements)
         On March 11, 2014, Pinto withdrew $204 from the Wells Fargo account.
         On March 12, 2014, Pinto withdrew $205 from the Wells Fargo account.
         On March 13, 2014, Pinto withdrew $205 from the Wells Fargo account.
         On March 17, 2014, Pinto withdrew $206 from the Wells Fargo account.
         On March 17, 2014, Pinto withdrew $241.45 from the Wells Fargo account.
         On March 17, 2014, Pinto withdrew $100.25 from the Wells Fargo account.
49 During April 2014, while Joanne was a psychiatric inpatient, Pinto withdrew the          Black Decl. Exh. D (Wells
    following amounts, on the following days, from Joanne’s Wells Fargo checking account: Fargo bank statements)
         On April 7, 2014, Pinto withdrew $104 from the Wells Fargo account.
         On April 10, 2014, Pinto withdrew $305.50 from the Wells Fargo account.
         On April 11, 2014, Pinto withdrew $305.50 from the Wells Fargo account.
         On April 14, 2014, Pinto withdrew $204 from the Wells Fargo account.
50 During May 2014, while Joanne was a psychiatric inpatient, Pinto withdrew the            Black Decl. Exh. D (Wells
    following amounts, on the following days, from Joanne’s Wells Fargo checking account: Fargo bank statements)
         On May 5, 2014, Pinto withdrew $46.25 from the Wells Fargo account.
51 During the period when he was making the Chase Bank and Wells Fargo withdrawals          Black Decl. Exh. D (Wells
    listed above, Pinto reported in his bills a fraction of the Chase Bank withdrawals, and Fargo bank statements)
    treated these as partial payment of his invoices.
52 Neither Pinto nor Wrigley ever disclosed to Bernard that Pinto was making withdrawals Black Decl. ¶¶ 26-29
    from Joanne’s Wells Fargo accounts.
53 Wrigley participated in the Colorado conservatorship proceedings, received court filings Black Decl. Exh. E (Denver
    and order, and therefore knew that my powers as conservator included the power “To Probate Court order)
    serve as Representative Payee on behalf of Respondent [Joanne].”
54 Wrigley knew that Pinto had become Joanne’s representative payee, but did not inform Black Decl. ¶ 78 and Exh. O
    her conservator, Bernard Black, of this.                                                (Wrigley response to request
                                                                                            for admissions), response 30
         Dated this 23rd day of February, 2021


                                                                     /s/ Michael H. Schaalman
                                                                         Michael H. Schaalman
                                                                         Halling & Cayo, S.C.
                                                                         320 E. Buffalo St., Suite 700
                                                                         Milwaukee, Wisconsin 53202
                                                                        (414) 271-3400
                                                                         mhs@hallingcayo.com
